DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                      Preliminary amendment
2. The preliminary amendment filed on 06/05/2020 has been acknowledged by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3. Claims 1-4 , 6-8, 10 and 12-15] is/are rejected under 35 U.S.C. 103 as being unpatentable over Kurata (US. 2019/0045139) in view of USUI (US. 2015/0312541).


Re Claim 1, Kurata discloses  an image processing apparatus (see fig. 1) comprising: at least one processor and/or circuit  (see 200, 300 fig.1) configured to function as following units an obtaining unit configured to obtain a visible light image and an infrared light image (see for by the virtue of receiving visible and no-visible signal from the image sensor 100);  and a composition unit (see 230 fig. 2)  configured to generate a color component of a composite image using a color component of the visible light image (see ¶ ¶ 0044-0045, the Cr signal and the Cb signal become output image signals), and generate a luminance component of the composite image using luminance components of the infrared light image and the visible light image (see for example ¶ ¶ 0044-0045, The mixing unit 230 in FIG. 2 mixes the Y signal output from the luminance and color difference signal generating unit 220 with the IR signal output from the separating unit 210. Mixing can be performed, for example, on the basis of the following equation. Y'=IR.times..alpha.+Y.times.(1-.alpha.)). 
 
Kurata doesn’t seem to explicitly discloses wherein the composition unit corrects the color component or the luminance component of the composite image, using a correction coefficient determined based on the color component of the visible light image. 
 
Nonetheless in the same field of endeavor USUI discloses an image processing device as Kurata (see for example USUI fig. 1). USUI further discloses a composition unit (see for example 105 fig. 1 by the virtue of receiving R,G,B and IR signal) corrects the color component or the luminance component of the composite image, using a correction coefficient determined based on the color component of the visible light image (see ¶ 0036, the visible light signal information in the region generated at Step 902 is used for control information of the white balance processing because the signal in the extraction region contains less infrared component and has less influence on the color signal by the infrared, by the virtue  correcting  a color component using a signal from the visible light when the image is a mix of  visible and non-visible signal as disclosed in fig. 1 and ¶0036).
 
Hence it would have been obvious to one of ordinary skill in the art to have been motivated to modify Kurata before the effective filling date of the claimed invention  by the teachings of  USUI for example by incorporating the white balance processing section in the device of Kurata since this would allow to obtain a luminance signal suitable for visibility and recognition even under a low illuminance and having high color reproducibility (see ¶ 0004).


Re Claim 2,  Kurata as modified further discloses, wherein the composition unit corrects the color component of the composite image further based on a composition ratio of the luminance components of the visible light image and the infrared light image (see USUI fig. 9 and  ¶ 0036, the visible light signal information in the region generated at Step 902 is used for control information of the white balance processing because the signal in the extraction region contains less infrared component and has less influence on the color signal by the infrared, since the luminance signal is part of  the visible and infrared signals). 

Re Claim 3,  Kurata as modified further discloses, wherein the color component of the visible light image includes information of hue and saturation, and the correction coefficient is determined based on the hue or the saturation of the visible light image (see USUI  figs 4-5 and ¶ 0028,  Such RGB signal characteristics as shown in FIG. 5 can be calculated using a signal processing operation generally called a color matrix operation as shown in Equations 1 to 4, color correction (white balance) depends on the amount (saturation) of each color signal in order to optimally  adjust a gain of each color). 

Re Claim 4, Kurta as modified further discloses , further comprising a correction data table holding the correction coefficient in accordance with hue or saturation (see for example USUI ¶ 105 fig. 2,for example the color gain color adjuster as described in the text of ¶0020). 

Re  Claim 6,  Kurta as modified by USUI (combination)  discloses, correcting the color component of the composite image, using a correction coefficient determined based on the color component of the visible light image (see  USUI, ¶ 0036, the visible light signal information in the region generated at Step 902 is used for control information of the white balance processing because the signal in the extraction region contains less infrared component and has less influence on the color signal by the infrared, by the virtue  correcting  a color component using a signal from the visible light when the image is a mix of  visible and non-visible signal as disclosed in figs. 1, 9 and ¶¶ 0020, 0036). However the combination doesn’t seem to explicitly discloses, wherein the composition unit corrects the saturation of the composite image using a correction coefficient which becomes larger for a larger difference or ratio between the luminance of the visible light image and the luminance of the infrared light image. 

Nonetheless   it would have been obvious to one of ordinary skill in the art to have been motivated to modify the combination before the effective filing date of the claimed invention, since it has been held that where the general condition of  a claim are disclosed in the prior art, discovering  the optimum or workable ranges involves only routine skill in the art. In re Aller, USPQ 233.


Re  Claim 7,  Kurta as modified by USUI (combination)  discloses, correcting the color component of the composite image, using a correction coefficient determined based on the color component of the visible light image (see  USUI, ¶ 0036, the visible light signal information in the region generated at Step 902 is used for control information of the white balance processing because the signal in the extraction region contains less infrared component and has less influence on the color signal by the infrared, by the virtue  correcting  a color component using a signal from the visible light when the image is a mix of  visible and non-visible signal as disclosed in figs. 1, 9 and ¶¶ 0020, 0036). However the combination doesn’t seem to explicitly discloses, wherein the composition unit corrects the saturation of the composite image using a correction coefficient which becomes smaller for a higher saturation of the visible light image. 

Nonetheless   it would have been obvious to one of ordinary skill in the art to have been motivated to modify the combination before the effective filing date of the claimed invention, since it has been held that where the general condition of  a claim are disclosed in the prior art, discovering  the optimum or workable ranges involves only routine skill in the art. In re Aller, USPQ 233.

Re Claim 8,  Kurta as modified by USUI (combination)  discloses, correcting the color component of the composite image, using a correction coefficient determined based on the color component of the visible light image (see  USUI, ¶ 0036, the visible light signal information in the region generated at Step 902 is used for control information of the white balance processing because the signal in the extraction region contains less infrared component and has less influence on the color signal by the infrared, by the virtue  correcting  a color component using a signal from the visible light when the image is a mix of  visible and non-visible signal as disclosed in figs. 1, 9 and ¶¶ 0020, 0036). However the combination doesn’t seem to explicitly discloses, wherein the composition unit suppresses the saturation correction amount to a predetermined value or less when the saturation of the visible light image becomes higher than a predetermined value. 

Nonetheless it would have been obvious to one of ordinary skill in the art to have been motivated to modify the combination before the effective filing date of the claimed invention, since it has been held that where the general condition of a claim are disclosed in the prior art, discovering  the optimum or workable ranges involves only routine skill in the art. In re Aller, USPQ 233.


Re Claim 10, Kurta as modified by USUI (combination)  discloses, correcting the color component of the composite image, using a correction coefficient determined based on the color component of the visible light image (see  USUI, ¶ 0036, the visible light signal information in the region generated at Step 902 is used for control information of the white balance processing because the signal in the extraction region contains less infrared component and has less influence on the color signal by the infrared, by the virtue  correcting  a color component using a signal from the visible light when the image is a mix of  visible and non-visible signal as disclosed in figs. 1,9 and ¶¶ 0020, 0036). However the combination doesn’t seem to explicitly discloses, wherein the composition unit corrects the luminance component of the composite image using a correction coefficient which becomes larger for a larger saturation. 

Nonetheless it would have been obvious to one of ordinary skill in the art to have been motivated to modify the combination before the effective filing date of the claimed invention, since it has been held that where the general condition of a claim are disclosed in the prior art, discovering  the optimum or workable ranges involves only routine skill in the art. In re Aller, USPQ 233.

Re Claim 12, An imaging apparatus comprising: an image processing apparatus according to claim 1 (see Kurata fig. 1); and an imaging unit configured to capture the visible light image and the infrared light image (see Kurata ¶ 0035, The image sensor 100 generates a visible light image signal and an infrared light image signal by imaging a subject)

Re Claim 13,   Kurata as modified further discloses, wherein the imaging unit captures the visible light image and the infrared light image simultaneously and at a same angle of view (see Kurata ¶ 0035, The image sensor 100 generates a visible light image signal and an infrared light image signal by imaging a subject). 

Re Claim 14, Claim 14 has substantially same limitation as claim 1 above thus analyzed and rejected by the same reasoning.

Re Claim 15,   claim 15 is a program implicit to claims 1 and 14 thus analyzed and rejected by the same reasoning.
Allowable Subject Matter
4. Claims [5, 9 and 11] are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
5. The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The reference to Ono (US. 2017/0039411) discloses: Infrared light image signals output from the infrared light image sensor 7 are processed by an infrared light image signal processing unit 202 so as to generate image signals including only luminance signals Y, which are output to an infrared light image processing unit 204. The infrared light image processing unit 204 executes image processing such as gamma correction on the image signals including only luminance signals Y, and outputs the image signals including only luminance signals Y to the iris estimation unit 206. In ¶ 0035.
6. Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHMED A BERHAN whose telephone number is (571)270-5094.  The examiner can normally be reached on 9:00Am-5:00pm (MAX- Flex).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
7. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Twyler Haskins can be reached on 571-272-7406.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AHMED A BERHAN/Primary Examiner, Art Unit 2698